Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of violations of section 483 of the Penal Law and sentencing him to serve three months, and from said sentence. Judgment reversed on the law and the facts, information dismissed, and bail exonerated. The evidence was insufficient to establish appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.